I concur in the opinion of Mr. Justice Cothran as to all the exceptions, except the fourth, which assigns error in the charge as to the defense of alibi, upon which the defendant relied.
That exception is as follows:
"His Honor erred in charging the jury, as follows: `An alibi has been said to be a rogue's defense.'" *Page 123 
His Honor, the presiding Judge, thus charged the jury:
"The defendant here not only enters the plea of not guilty, but he also enters what is known in law as the defense of alibi; that is, he was elsewhere. An alibi has been said to be a rogue's defense. The reason it is given that name is, because it is a good defense, and possibly the best defense that can be put up, where it is proven.
"Of course, if the defendant was not present, he could not have committed the crime; therefore, if he has convinced you that he was elsewhere, or he has proven his alibi by the greater weight of the evidence, he would be entitled to an acquittal at your hands. The fact that he enters the plea of an alibi does not relieve the State of its obligation of proving the case, beyond a reasonable doubt, against the defendant."
It was incumbent on the appellant, not only to satisfy this Court that there was error, but that it was prejudicial to his rights. State vs. McPhail, 105 S.E. 638.
In the first place, the exception is not in proper form, as it fails to specify the ground upon which the appellant relies. This Court is not required to pass upon an exception which complains of error in a quoted portion of the charge, without specification of error. Vann v. Howle, 44 S.C. 546,22 S.E. 735; Weatherly v. Covington, 51 S.C. 55,28 S.E. 1; State v. Adams, 100 S.C. 43, 84 S.E. 368. Furthermore, when that part of the charge quoted in the exception is considered in connection with the entire charge as to the plea of alibi, it is not even erroneous, as the clear intention of his Honor, the presiding Judge, was to caution the jury against the popular idea of the plea of alibi, in order that the defendant might have the full benefit of such plea. And in the second place, when the charge is construed with reference to its applicability to the facts of this particular case, it was not prejudicial, as it was not calculated to mislead the jury, by causing them to render a *Page 124 
different verdict from that which they otherwise would have found. The only reasonable inference from the testimony was that the defendant was guilty. In fact, his own testimony was almost equivalent to a confession of guilt.Mfg. Co. v. Casualty Co., 78 S.C. 81, 58 S.E. 969; Dennisv. Street Ry., 93 S.C. 295, 76 S.E. 711.
In the case of the State v. Summers, 19 S.C. 90, this Court had under consideration the following exceptions:
"Because the Court charged the jury that `the defense set up is an alibi. It is a favorite defense. I think it is called in the books "the rogues' defense." It is always a complete defense if established, but it is a very dangerous one, because when a person is accused of committing a crime and he sets up a false defense which cannot be established, and the jury do not believe it, then it raises a presumption of guilt from the fact that he sets up that which is not true.'"
In disposing of this exception the Court thus ruled:
"Nor do we think that the observations of the Judge as to the general character of the defense of alibi stated in the fourth exception was such an expression of opinion upon the facts of this particular case as should set aside the verdict, particularly, as the Judge added: `If these men were not present, * * * they could not have committed the offense. They may account for themselves in the way it has been described to you by the solicitor. So far as the question of evidence is concerned, you are to decide that without the assistance of the Court, and you are to decide it upon the comparison of the testimony."
The case of State v. Summers, 19 S.C. 90, was decided under the Constitution of 1868, while the present case was decided under the Constitution of 1895.
Section 26, Art. 4, Constitution of 1868, contained these words, "Judges shall not charge juries in respect to matters of fact. * * *" Section 26, Art. 5, Constitution of *Page 125 
1895, provides: "Judges shall not charge juries in respect to matters of fact. * * *" It will thus be seen that the respective provisions are identical. The case ofState v. Summers, 19 S.C. 90, is cited twice with approval in Norris v. Clinkscales, 47 S.C. 488, 25 S.E. 797, and is still the law in this State.
Numerous decisions are discussed in Norris v. Clinkscales,47 S.C. 488, 25 S.E. 797, supra, showing the meaning of the Constitutional provision that "Judges shall not charge juries in respect to matters of fact."
MEMMINGER, RICE and FRANK B. GARY, Circuit Judges, concur.